Cooley Ci-i. J.
Windsor sued ihe plaintiffs in error in the court below for malicious prosecution, in causing him to be arrested on a criminal charge of obtaining goods vfrom them by purchase through false pretences. On the trial, it was shoAvn that Windsor Avas arrested on the charge, and confined in the county jail for twenty-four houi's; that he Avas afterwards examined before a magistrate, and held for trial; that he Avas put on trial before the Recorder’s Court of Detroit, and acquitted by the jury xvithout leaving their seats. EAddence Avas also given, tending to show that the prosecution Avas malicious, and Avithout probable cause, and Avas commenced for the purpose of collecting a debt which- Windsor oxved the prosecutors.
The defendants then put the prosecuting attorney upon the stand, and asked him this question: “On Avhat ground *492was the plaintiff acquitted?” The question was objected to, and overruled as incompetent.
This question seeks to obtain from the witness the grounds upon which the jury proceeded in rendering their verdict; which, it is evident, could not be within his knowledge; and we are, therefore, of opinion that the ruling of the court was correct. It is suggested that the acquittal might have been for defect in the information, or might have been submitted to by the prosecution by reason of variance between the proof and the charge; but the answer is, that the question put was not a proper one to call out such evidence, oven if it was material. What it sought was, for the grounds of the action of the jury; and of those no one but one of their own number can be presumed to have had knowledge. If anything took place publicly in the presence of the jury which ivas to control their verdict, it was easy to shape a proper question to elicit information concerning it.
The defendants introduced evidence tending to show that when Windsor purchased the goods of them he was insolvent, and doing business wholly on credit; that he afterwards purchased goods in New York City on credit, and had not paid for them. And they thereupon requested the court to charge the jury, that if they believed Windsor was insolvent, and was carrying on business on credit without the expectation of paying his debts, he was not entitled to damages by reason of said prosecution. The court did charge that, if the plaintiff was insolvent, and unable to carry on his business, and if he had no business to injure, then, of course, the jury could not give damages for that which he had not suffered, and the jury were to give just such damages as he had really suffered, and only such damages as he had really suffered. The court declined to charge that, if the plaintiff was insolvent, and purchased the goods with the expectation of not paying for them, then the jury were not to give any real damages; but did *493charge that, if the parties were justified in the arrest, the jury would give no damages, and if they were not justified in the arrest, then Windsor was entitled to damages, as already stated.
We perceive nothing In this charge or refusal to charge of which the defendants below could justly complain. Besides any damage to business, Windsor had suffered actual imprisonment, and if his arrest was without legal cause, he was entitled to recover for this, even though he might have been both insolvent and dishonest. The mere fact that a man buys goods without the expectation of paying for them, does not justify his arrest on a criminal charge for false pretences; for thei-e may not have been any false statements at all by the purchaser, but only a want of due caution on the part of the seller. The question in a case like this is whether the prosecutors had probable cause for proceeding against the purchaser for the particular criminal dishonesty they charge against him; and if not, they are liable for such damages as he has suffered. We think the case was left to the jury fairly, and that the judgment must be affirmed.
The other Justices concurred.